Citation Nr: 0312422	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  95-07 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for rash on both feet. 

2.  Entitlement to service connection for rash on both hands.

3.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from December 1970 to April 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In January 1999, the veteran presented testimony at a 
personal hearing before a Hearing Officer at the RO.  A 
transcript of this hearing has been prepared and associated 
with the VA claims folder.

In June 2000, the Board remanded the veteran's case to the RO 
for further evidentiary development.  

In November 2000, the veteran presented testimony at a Travel 
Board hearing before the undersigned Veterans Law Judge at 
the RO.  A transcript of the hearing has been prepared and 
associated with the claims folder.


REMAND

In the present case, the veteran is seeking entitlement to 
service connection for rash on both feet and hands.  He is 
also seeking entitlement to an increased rating for traumatic 
arthritis of the lumbar spine.  

In the Board's June 2000 remand order, among other things it 
was requested that the RO schedule the veteran for a VA 
examination, and that the examiner should be asked to express 
an opinion as to the medical probability that any currently 
demonstrated skin disorder were related to the veteran's 
symptoms experienced during service.

In this instance, the evidence of record, in particular the 
post-remand VA medical examination, dated in April 2002, does 
not reflect that the examiner considered whether the 
veteran's current skin disorders were related to in-service 
symptomatology, as per the remand request.  The Board must 
therefore conclude that, because specific instructions given 
in the remand to be performed regarding the examination were 
not complied with, the examination does not reflect full 
compliance with the Board's instructions, and, therefore, it 
is inadequate for rating purposes.

In this respect, the Board is not competent to make any 
inferences as to medical etiology, or degree of disability, 
as to a claim for benefits without a solid foundation in the 
record, grounded in medical evidence.  See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  Therefore, while we regret the 
further delay in the resolution of this claim, it is 
necessary that we request an additional dermatological 
examination in order to determine whether it is at least as 
likely as not that any skin disorder found on examination is 
related to the veteran's period of active service.  

The U.S. Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order.  Where the remand orders of the Board are not fully 
complied with, the Board itself errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the back disability, the June 2000 remand 
provided that the veteran should be afforded a VA orthopedic 
examination to include all appropriate tests and studies, 
including range of motion studies, X-rays, and all clinical 
findings reported in detail.  While the veteran was accorded 
an orthopedic examination, range of motion studies were not 
conducted.  Accordingly, this issue must again be remanded.  
Stegall, supra.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
hereby advised that failure to report, without good cause, 
for an examination scheduled in connection with a claim for 
increased rating may result in denial of that claim.  38 
C.F.R. § 3.655 (2002).

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the Court has confirmed this 
obligation over the years.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991); Lineberger v. Brown, 5 Vet. App. 367, 369 
(1993); Waddell v. Brown, 5 Vet. App. 454, 456 (1993); see 
also 38 C.F.R. § 3.326 (2002).

The Court has also expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that Rating Schedule provisions based upon 
limitation of motion do not subsume 38 C.F.R. §§ 4.40, 4.45 
(1998).  The Court in DeLuca also stressed that, in 
evaluating disabilities of the joints, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  The Court has indicated that these determinations 
should be made by an examiner, and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation).  See DeLuca, 
supra, at 206.  See also 38 C.F.R. §§ 4.10, 4.40.

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, See 
Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West 2002), was enacted.  This new 
statute amended and clarified VA's duties to notify and 
assist claimants in the development of the facts relevant to 
their claims.  Since this case is being returned to the RO 
for further evidentiary development, the RO should ensure 
that any additional evidentiary development or other 
procedures that may be required by this new law are 
accomplished.  Such review should include consideration of 
the recent judicial precedent issued by the U.S. Court of 
Appeals for the Federal Circuit in Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(May 1, 2003).  That decision emphasized the Board's status 
as "primarily an appellate tribunal," and held that the RO 
must develop and evaluate any new evidence which is needed, 
and then provide a supplemental statement of the case (SSOC) 
regarding all evidence received since any previous statement 
of the case.

Accordingly, this case is remanded to the RO for the 
following action:

1.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claim of 
entitlement to service connection for a 
skin disorder and his claim for increased 
rating for traumatic arthritis of the 
lumbar spine.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any new records 
identified by the veteran.  All requests 
for records and responses received should 
be associated with the claims folder.

2.  Then, schedule the veteran for VA 
dermatological and orthopedic 
examinations, to determine the nature and 
extent of any pertinent disorders found to 
be present.  The claims file and a copy of 
any new evidence should be made available 
to the examiner(s) prior to examination.  
A complete clinical history should be 
obtained, and all indicated diagnostic 
tests or studies deemed necessary should 
be completed, with all clinical 
manifestations reported in detail.
a.  For the service connection claim, 
the examiner(s) should be requested to 
render an opinion, with supporting 
analysis based upon the medical 
evidence of record, as to whether it 
is at least as likely as not (i.e., at 
least a 50-50 probability), or whether 
it is unlikely (i.e., less than a 50-
50 probability) that any skin disorder 
found on examination is related to the 
veteran's period of active service, to 
include any symptoms experienced 
during his service.  In particular, 
the examiner should comment as to 
whether any current skin disorder 
found to be present is as likely as 
not related to the chronic tinea pedis 
diagnosed on the veteran's separation 
examination.  The examiner should 
include a complete rationale for any 
opinions and conclusions expressed.
b.  For the increased rating claim, 
the examiner should be requested to 
determine the current severity of the 
veteran's service-connected traumatic 
arthritis of the lumbar spine.  All 
tests deemed necessary should be 
performed and all identified 
manifestations of the disorders should 
be described in detail.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  In particular, the examiner 
should specifically address active and 
passive range of motion of the lumbar 
spine, with an explanation as to what 
is the normal range of motion, any 
pain on use, and should comment on the 
functional limitations, if any, caused 
by the lumbar spine disability.  The 
examiner should also render an opinion 
as to whether the lumbar arthritis 
results in any additional limitation 
of motion or other functional loss due 
to pain, weakness, fatigability, or 
incoordination when the veteran is 
functioning outside the examination 
setting.

3.  Subsequently, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.  Specific attention is 
directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of all test 
reports, special studies, or opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Thereafter, the RO should readjudicate 
the claims for entitlement to service 
connection for a rash on both hands and 
feet and entitlement to an increased 
evaluation for a back disability, with 
consideration of all additional evidence 
added to the record, taking into 
consideration the directives of DeLuca v. 
Brown, 8 Vet. App. 202 (1996).  

5.  If the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case which summarizes the 
pertinent evidence, all applicable law and 
regulations, including the provisions of 
38 C.F.R. §§ 4.40 and 4.45, and reflects 
detailed reasons and bases for the 
decision.  They should then be afforded a 
reasonable period in which to respond.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


